Opinion of the Court.
Kirkpatrick C. J.
The complaint in this case, is, that Sims the defendant, employed the plaintiff to build and repair a house, at 1 dollar 25 cents per day, and for not performing this contract, and for not finding him stuff in proper order, for building and repairing the said house, and for other wrongs and injuries done to him, this action is brought. But there is neither (a) day nor date, no special injury, nor in short, any other material thing, alleged.
The importance of dates, in these states of demand, is exceedingly manifest in this very case. The defendant alleges, that the plaintiff had obtained a judgment against him on the 28th of December 1816, in which this whole controversy had been settled, and he pleads that judgment, in abatement of this action. The justice overrules the plea, probably because the injury stated in *103this complaint (if any can he said to be stated) had no date, and therefore, it could not appear whether it before or after the former judgment.
Upon the trial, the jury found a verdict for the plaintiff, for 10 dollars. The justice sent them out to reconsider this verdict, and upon their returning into court again with the same, he ordered a iiew trial. All this was done, April 8, 1817, and on the 15th of April, without any adjournment and in the absence of the parties because the defendant had not paid the costs, and given notice to the plaintiff of the new trial, he entered judgment for the plaintiff, for the said sum of 10 dollars.
Without animadverting upon the proceedings of the justice, for the insufficiency of the state of demand,
Let the judgment be reversed.

 The time must be alleged, Chambers vs. Riggin, Pen. *1002. Vanguilder vs. Stull, 5 Hal. 233. Mount vs. Cubberly, 4 Har. 126. Haven vs. Shaw, 3 Zab. 309. Shinn vs. Roberts, Spen. 436.